DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 01 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the recitation of, “the commutation of the current” lacks proper antecedent basis. That is, claim 20, from which claim 22 depends, recites only “a commutation” whereas claim 21, which depends separately from claim 20, introduces “the commutation of a current”. Thus, it is not clear whether claim 22 should newly introduce a commutation of a current, or if it was intended to depend from claim 21 instead of claim 20.
For purposes of examination, claim 22 will be interpreted as though it depends from claim 21.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0159421; hereinafter “Zhang 1”) in view of Zhang et al. (US 2015/0062991; hereinafter “Zhang 2”).
In re claims 20, 32, and 39, Zhang 1 discloses a method for operating a thyristor-based line-commutated polyphase power converter (see Fig. 1; note that in disclosing the method, Zhang inherently teaches the arrangement or the device itself having the same limitations) at a polyphase AC-voltage connection point  (a, b, c) that is supplied power from an AC-voltage grid (AC source), the method comprising: providing a series circuit of modules (24a-c; 26a-c) in each phase between the AC-voltage connection point and an AC-voltage terminal (23a-c; 25a-c) of the power converter (as shown), each of the modules (see, e.g., Figs 6b-c) having a first electronic switching element (S1Ya), a second electronic switching element (S2Ya), and an electrical energy storage device (C1/34); and on identifying a low voltage on a given phase of the AC-voltage connection point or in a case of a commutation on the given phase of the power converter (Zhang 1 teaches the following operation at least during commutation periods - see [0078], [0082]), generating with the series circuit of modules associated with the given phase an additional voltage for addition to the voltage of the given phase in order to increase the voltage of the given phase at least temporarily (see, e.g., [0082], [0084], [0087], and Fig. 5, showing example capacitor voltage 46 inserted into circuit).
While the disclosure of Zhang 1, as one of ordinary skill in the art would understand it, implies the necessary use of a measuring device and a control device for measuring the voltages of the AC phases and for performing the disclosed control method, respectively, nonetheless the measuring and control devices per se are not expressly-taught by Zhang 1.
However, it was old, well-known, and would be readily recognized by the person of ordinary skill in the art that these devices are necessary in order to effect the controlling process which Zhang 1 teaches, and which relies on determinations of the AC phase voltages (for example, their phase angles) for the purpose of controlling the commutation angles of the thyristors.
For example, Zhang 2 discloses a similar power converter system and control method, and explicitly teaches the use of a control device (Fig. 8) and a measuring device (see box with “Vabc” as input to 802; see [0057]) for the well-understood purpose of effecting the desired control of the power converter switches (i.e., determining proper gate commands and providing those commands in the form of proper drive pulses to the gate of the switches in a well-known manner; see also [0055]-[0056] of Zhang 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and arrangement of Zhang 1 by incorporating a measuring device for measuring voltages of the phases of the AC-voltage connection point, and a control device for performing the disclosed control process, as such devices were routinely used in the art, and were arguably indispensable, for the stated purposes of measuring and control, as illustrated by Zhang 2.
In re claims 21, 22, 33, and 34, Zhang 1, as modified, discloses wherein: the power converter has a plurality of phase branches; and the additional voltage is generated at least during the commutation of a current into that phase branch of the power converter that is associated with that phase (see [0083]-[0084], [0087]-[0088]); and after concluding the commutation of the current, discontinuing the addition of the additional voltage (id.).
In re claim 23 and 35, Zhang 1, as modified, discloses wherein the step of generating the additional voltage comprises generating the additional voltage so that a sum of the voltage of the phase and the additional voltage has a segment of a sinusoidal voltage characteristic (i.e., as shown at bottom of Fig. 5, the inserted capacitor voltages are essentially constant values Vhigh or Vlow, which when added to the sinusoidal AC source voltage, will mathematically produce a sinusoidal waveform).
In re claim 24 and 36, Zhang 1, as modified, discloses  generating a constant voltage as the additional voltage (bottom of Fig. 5, capacitor voltage 46, which is at either of constant values Vhigh or Vlow; that is the voltage is relatively constant as compared to the oscillating AC source voltages).
In re claim 25, Zhang 1, as modified, discloses  generating the additional voltage such that the charging and discharging of the energy storage devices of the modules of the respective series circuit cancel one another out during a grid period ([0086], [0093]).
In re claim 26 and 37, Zhang 1, as modified, discloses  controlling a reactive power consumption of the power converter by way of the additional voltage ([0025]) such that, in a case of an increasing additional voltage, the reactive power consumption decreases, and, in a case of a decreasing additional voltage, the reactive power consumption increases ([0048], [0101]).
In re claim 27, Zhang 1, as modified, discloses  wherein the power converter has a three-phase bridge circuit comprising six phase branches (as shown in Fig. 1: either of thyristor bridges 8 and 10).
In re claim 28, Zhang 1, as modified, discloses wherein the power converter is one of two power converters connected in series on a DC-voltage side (Fig. 1: 8 and 10), and wherein each of the two power converters has a 6-pulse bridge circuit (as shown; [0066]).
In re claim 29, Zhang 1, as modified, discloses providing a transformer (Fig. 1: 25, 27) connected between the AC-voltage connection point (a, b, c of Inverter AC bus/AC source) and the AC-voltage terminal of the power converter (23a-c, 25a-c), and arranging the at least one series circuit (24a-c, 26a-c) between the AC-voltage connection point and the transformer or between the transformer and the AC-voltage terminal of the power converter (as shown in Fig. 1).
In re claim 30, Zhang 1, as modified, discloses wherein one or both of the following is true: the modules of the series circuits have the first electronic switching element and the second electronic switching element connected in a half-bridge circuit (see Fig. 6c: S1Ya and S2Ya form a half-bridge); each of the modules of the series circuits has a third electronic switching element and a fourth electronic switching element, and wherein the first electronic switching element, the second electronic switching element, the third electronic switching element, and the fourth electronic switching element are connected in a full-bridge circuit (id.: S3Ya, S4Ya together with S1Ya and S2Ya form a full-bridge).
In re claim 31 and 38, Zhang 1, as modified, discloses with the first and second electronic switching elements of the series circuits of modules arranged in a half-bridge circuit, generating the additional voltage for each commutation by means of one of the series circuits in only one phase ([0084]-[0086]); or with the first, second, third, and fourth electronic switching elements arranged in a full-bridge circuit, generating additional voltages for each commutation by means of the series circuits in at least two phases ([0091]-[0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of LCC converters with MMC or similar submodule-based series-string circuits on the AC side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838